DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 June, 2019.
Claims 1 – 12 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites “facilitating provision of a medical questionnaire to a patient”. Examiner cannot determine the metes and bounds of the claims. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the “facilitating is performed by a server. However, nothing describes how the computer “facilitates” provision of the questionnaire. For example, the OMD (i.e. the questionnaire) may be stored in any of the disclosed computers, user devices, in a blockchain, or in an OMD database and communicated to the patient. Providing the OMD may also be facilitated by a human (i.e. an assistant, administrator or nurse). Therefore, it is unclear what the scope of “facilitating” is being claimed. Appropriate correction and/or clarification is required.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites “packaging the set of responses for storage on a blockchain”. Examiner cannot determine the metes and bounds of the claims. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the “packaging” is performed by a server. However, nothing describes how the computer packages the responses such that they are compatible with the blockchain. For example, packaging may include formatting the data, however it is unclear how the data is packaged. Examiner notes that Claims 2, 3, 5, 7 and 8 also recite packaging the data including a wellness score, a digital signature, an indication of fulfillment, a patient identifier, and a patient key. Appropriate correction and/or clarification is required.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 3 recites “digitally signing the packaged set of responses prior to packaging the set of responses”. Examiner cannot determine the metes and bounds of the claim. For example, it is unclear how to digitally sign the packaged set of responses prior to packaging. The packed set of responses that are being signed must have already been packaged as recited in Claim 1. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is independent. Claim 1 recites:
 A computer-implemented method comprising:
receiving a patient’s key;
verifying the authenticity of the patient’s key;
facilitating provision of a medical questionnaire to a patient responsively to the verification;
receiving a set of responses to the medical questionnaire from the patient; 
packaging the set of responses for storage on a blockchain; and 
broadcasting the packaged set of responses to the blockchain. 
Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
facilitating provision of a medical questionnaire to a patient responsively to the verification;
receiving a set of responses to the medical questionnaire from the patient;  
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Providing a medical questionnaire and receiving responses from a patient is a process that, except for generic computer implementation steps, can be performed in the human mind. For example it is routine in medicine for doctors to ask patient questions and to obtain responses for various purposes such as diagnosis, medication compliance, etc. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Providing a medical questionnaire and receiving responses from a patient is a process that is process that merely organizes this human activity. For example it is routine in medicine for doctors to ask patient questions and to obtain responses for various purposes such as diagnosis, medication compliance, etc.  As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
receiving a patient’s key; verifying the authenticity of the patient’s key;
packaging the set of responses for storage on a blockchain; and broadcasting the packaged set of responses to the blockchain. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Similarly, receiving and verifying a patient’s key (i.e. username, password, biometric, etc.) using conventional devices, as well as packaging responses for storage on a blockchain and broadcasting to the blockchain include extra solution activities such as data gathering (i.e. a user key) and storage (on a blockchain). Using patient keys for authentication and blockchain for storage merely link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract question/response process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract question/response process. Receiving and verifying keys for user authentication is a conventional computer technique. For example, the specification discloses that a key may be a username, a password or a biometric.  The disclosure of these techniques is at a 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: packaging responses with a patient identifier (7); packaging responses with a patient key (8); types of blockchains (11, 12); those that recite additional abstract ideas including: applying a scoring procedure to the responses to determine a wellness score (2) – mathematical formula or relationship that can be performed mentally; smart contracts (4); determining an improvement score by comparing two values (10); those that recite well-understood, routine and conventional activity or computer functions including: digital signatures (3); repetitive processing (9); querying and receiving responses (10); those that recite insignificant extra-solution packaging and broadcasting data to a blockchain (2, 3, 5 and 7 - 10); providing information to a patient (6); or those that are an ancillary part of the abstract idea.  Examiner takes Official Notice that blockchain techniques including packaging, broadcasting, storing, querying, and receiving are old and well-known and purely conventional. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Pamsgaard et al.: (US PGPUB 2009/0125331 A1).
CLAIM 1
Giordano discloses a distributed healthcare records management system that includes the following limitations:
packaging the set of responses for storage on a blockchain; and broadcasting the packaged set of responses to the blockchain; (Giordano 0003, 0006 – 0008, 0026, 0027, 0039, 0041 – 0044, 0049, 0059).
Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain. With respect to the following limitation:
receiving a patient’s key; verifying the authenticity of the patient’s key; (Pamsgaard 0074, 0117 – 0120);
facilitating provision of a medical questionnaire to a patient responsively to the verification; receiving a set of responses to the medical questionnaire from the patient; (Pamsgaard 0068, 0071, 0074, 0092, 0097 – 0099, 0102 – 0109, 0112).
Giordano teaches storing patient medical information using blockchain techniques that are well known. The medical information is broadly disclosed, but does not expressly include questionnaires and responses. Pamsgaard teaches a method for treating an illness that includes requiring a patient to login to the system by receiving a patient’s login credentials such as username and password, and in response to verifying the login, providing a questionnaire to the 
CLAIM 3
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. Additionally, Giordano discloses the following limitations:
digitally signing the (Giordano 0044).
Giordano teaches that valid transactions – i.e. responses to a questionnaire – must have a signature of the issuer to be valid in the distributed ledger.
CLAIMS 4 - 6
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. Additionally, Giordano discloses the following limitations:
wherein the [distributed ledger] is associated with a smart contract, the smart contract including a requirement and a condition, the method further comprising: fulfilling the condition of the smart contract responsively to a determination that the condition has been met; (Giordano 0003 – 0006, 0021, 0044, 0048 -  0053);
packaging an indication of fulfillment of the condition for storage on the blockchain; and broadcasting the packaged indication to the blockchain; providing the patient with an indication that the condition has been fulfilled; (Giordano 0050)

CLAIMS 7 - 8
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. Additionally, Giordano discloses the following limitations:
wherein the patient is associated with a patient identifier and the packaging of the set of responses for storage on the blockchain includes associating the patient identifier with the set of responses; (Giordano 0060);
the packaging of the set of responses for storage on the blockchain includes associating the patient key with the set of responses; (Giordano 0015, 0059).
Giordano associates identifying information of the patient and a decryption key with each patient record on the ledger.
CLAIM 2
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. Additionally, Pamsgaard discloses the following limitations:
wherein the medical questionnaire is associated with a scoring procedure for scoring the set of responses, the method further comprising: determining a wellness score for the patient by applying the scoring procedure to the set of responses; (Pamsgaard 0098).
Pamsgaard teaches a scoring procedure for the questionnaire that calculates a wellness score – i.e. the Zung Self Rating Scale. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Giordano so as to have included scoring questionnaire responses, in accordance with the teaching of Pamsgaard, in order to allow for tracking patient illness. With respect to the following limitations:
packaging the wellness score for storage on the blockchain; and broadcasting the wellness score to the blockchain; (Giordano 0003, 0006 – 0008, 0026, 0027, 0039, 0041 – 0044, 0049, 0059).
Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain.
CLAIM 9
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. Additionally, Pamsgaard discloses the following limitations:
wherein the medical questionnaire is a first medical questionnaire and the set of responses is a first set of responses, the method further comprising: facilitating provision of a second medical questionnaire to the patient; receiving a second set of responses to the medical questionnaire from the patient; (Pamsgaard 0110, 0111).
Pamsgaard teaches tracking a patient’s medical condition over time based on the answers to various questionnaires. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Giordano so as to have included second questionnaires and responses, in accordance with the teaching of Pamsgaard, in order to allow for tracking patient illness and compliance over time. With respect to the following limitations:
packaging the wellness score for storage on the blockchain; and broadcasting the wellness score to the blockchain; (Giordano 0003, 0006 – 0008, 0026, 0027, 0039, 0041 – 0044, 0049, 0059).
Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Pamsgaard et al.: (US PGPUB 2009/0125331 A1) in view of Mahoney: (US PGPUB 2015/0012295 A1).
CLAIM 10
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 9. With respect to the following limitations:
querying for the first and second set of responses; receiving the first and second set of responses responsively to the query; (Mahoney 0035);

determining an improvement score for the patient by comparing the first and second set of responses, the improvement score indicating a result of the comparison; (Mahoney 0019, 0028 – 0035, 0051, 0052).
Pamsgaard teaches tracking a patient’s medical condition over time based on the answers to various questionnaires; however, Pamsgaard does not disclose the recited improvement score. Mahoney teaches a fitness and wellness management system that includes presenting questionnaires to a patient over time, receiving, scoring and storing responses. The system access the data to determine an improvement score for the patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Giordano so as to have included second questionnaires and responses, and calculating an improvement score in accordance with the teaching of Mahoney, in order to allow for tracking patient illness and compliance over time. With respect to the following limitations:
packaging the wellness score for storage on the blockchain; and broadcasting the wellness score to the blockchain; (Giordano 0003, 0006 – 0008, 0026, 0027, 0039, 0041 – 0044, 0049, 0059).
Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Pamsgaard et al.: (US PGPUB 2009/0125331 A1) in view of Official Notice.

CLAIMS 11 and 12
The combination of Giordano/Pamsgaard discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the blockchain is a private blockchain;
wherein the blockchain is a public blockchain.
Giordano/Pamsgaard teaches distributed ledgers; however, the cited references do not disclose the recited public and private blockchains. However, Examiner takes Official Notice that both private and public blockchains are known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Giordano so as to have included public and private blockchains, in accordance with the teaching of Official Notice taken, in order to allow for ownership control over the ledger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Blockchain Technology for Healthcare: Facilitating the Transition to Patient-Driven Interoperability”; Gordon et al.; Computational and Structural Biotechnology Journal 16 (2018) 224 – 230; 6/3/2018.
CN 106934243 A to Fan et al. discloses an electronic medical records system that used a blockchain distributed ledger.
WO 2015/191760 A1 to Cuff et al. discloses a system for determining a patient improvement score measure by various inputs including questionnaires, health assessments patient reported outcomes, etc.
US PGPUB 2006/0074719 A1 to Horner discloses collecting health records using repeated questionnaires.
US PGPUB 2015/0112722 A1 to Dees discloses a patient condition tracking system that includes scoring questionnaires to determine improvement scores.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.




 to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 12 July, 2021